  Case 3:18-cv-00370-MHL Document 12 Filed 10/04/19 Page 1 of 6 PageID# 64




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA

Lorranda Arnett,                             Case No.: 3:18-cv-370-MHL

                Plaintiff,

      vs.                                    FIRST AMENDED COMPLAINT

Hodges Law Office, PLLC,
a Virginia limited liability company, and    JURY TRIAL DEMAND
THOMAS HODGES, jointly and
severally,

                Defendant.


      NOW COMES THE PLAINTIFF, LORRANDA ARNETT, BY AND

THROUGH COUNSEL, ROBERT MILLER, and for her Complaint against the

Defendants, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Richmond, Virginia.

   3. Venue is proper in the Eastern District of Virginia.
Case 3:18-cv-00370-MHL Document 12 Filed 10/04/19 Page 2 of 6 PageID# 65



                                 PARTIES


4. Plaintiff is a natural person residing in City of Richmond, Virginia.

5. Defendant Hodges Law Office, PLLC, (“Hodges Law”) which is a Virginia

   limited liability company that conducts business in the state of Virginia.

6. Defendant Thomas Hodges (“Hodges”) owns, manages and controls

   litigation and collection policy at Hodges Law.



                       GENERAL ALLEGATIONS

7. Defendants are each attempting to collect a consumer type debt allegedly

   owed by Plaintiff (“the Debt”) with file number 5943 to Belfair Community

   Association, Inc. (“HOA”) in the amount of $3,920.00.

8. Plaintiff’s HOA fees are $75, which she pays monthly.

9. In April 2017, Ms. Arnett fell behind on her fees to the HOA and her account

   was sent to a third-party debt collector called EquityExperts.org, (“EE”) for

   collection.

10. On or about October 17, 2017, Ms. Arnett received a statement from EE

   showing that it charged Ms. Arnett the following illegal and bogus fees, each

   of which violate the Fair Debt Collection Practices Act because none has a

   contractual or legal basis:
Case 3:18-cv-00370-MHL Document 12 Filed 10/04/19 Page 3 of 6 PageID# 66



      a. A “Delinquency Processing Fee” was charged on 04/26/2017 in the

         amount of $15.00;

      b. An “Account Turnover Fee” was charged on 04/26/2017 in the amount

         of $25.00;

      c. A payment plan fee of $100 was also added to the account. Neither the

         Defendant’s agreement with the HOA nor any other law provided the

         Defendant a legal basis to pursue this charge from the Plaintiff.

11. The following charges for which the Defendants have attempted to collect

   from the Plaintiff were, upon information and believe never paid to any

   attorney or any third party, and thus were never charges incurred by the HOA

   or by EquityExperts:

      a. A “Lien Fee VA Tom Hodges” fee was charged on 08/21/2017 in the

         amount of $75.00.

      b. An attorney fee of $843.75;

12. Defendants are attempting to collect charges from the Plaintiff for which

   there is no legal basis.

13. In a very similar situation, the U.S. Supreme Court in Heintz v Jenkins, 514

   U.S. 291 (1995), the Court upheld a decision by the trial court holding the

   collection attorney liable for the addition of a charge to the account made by
Case 3:18-cv-00370-MHL Document 12 Filed 10/04/19 Page 4 of 6 PageID# 67



   the principal but for which the consumer was not liable. This is a very

   similar case.

14. As a direct and proximate cause of Defendants’ actions, Ms. Arnett suffered

   pecuniary and emotional damages.



                   COUNT I-VIOLATION OF
         THE FAIR DEBT COLLECTION PRACTICES ACT

15. Plaintiff reincorporates the preceding allegations by reference.

16. At all relevant times, each Defendant, in the ordinary course of his/its

   business, regularly engaged in the practice of collecting debts on behalf of

   other individuals or entities.

17. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

18. Each Defendant is a "debt collector" under the Fair Debt Collection

   Practices Act ("FDCPA"), 15 U.S.C. §1692a(6).

19. The Debt is a consumer type debt as defined by the FDCPA.

20. 15 USC 1692f prohibits a debt collector from using unfair or unconscionable

   means to collect a debt. Subsection (1) of this section specifically prohibits

   “collection of any amount (including any interest, fee, charge, or expense

   incidental to the principal obligation) unless such amount is expressly

   authorized by the agreement creating the debt or permitted by law.”
  Case 3:18-cv-00370-MHL Document 12 Filed 10/04/19 Page 5 of 6 PageID# 68



   21. The above collection charges assessed by EE in this case were never

      sanctioned by any agreement between the Plaintiff and her HOA, nor any

      agreement between EE and the HOA. Further, there is no legal basis for EE

      to have assessed these charges nor for the Defendants to have attempted to

      have collected them. Inasmuch as these charges were sanctioned by any

      contract or law, the Defendants, jointly and severally violated 15 USC 1692f

      as they had no authority collect these charges from the Plaintiff.

   22. Moreover, the Defendants each violated 15 USC 1692f by attempting to

      collect charges which were never paid over to any attorney or third party.

   23. As a direct and proximate cause of the Defendants’ violation of 15 USC

      1692f, the Plaintiff has suffered emotional and pecuniary damages.



      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendants, jointly and severally, for actual damages, costs, interest, and

attorneys’ fees.



                     DEMAND FOR JUDGMENT RELIEF


   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendants:

   a. Actual damages;
 Case 3:18-cv-00370-MHL Document 12 Filed 10/04/19 Page 6 of 6 PageID# 69



  b. Statutory damages; and

  c. Statutory costs and attorneys’ fees.

                               JURY DEMAND

     Plaintiff hereby demands a trial by Jury.

DATED: October 4, 2019




                                      By: /s/ Robert Miller
                                      Robert Miller, Esq.
                                      VSB: 89413
                                      5308 Staples Mill Road
                                      Richmond, VA 23228
                                      (804) 325-1245
                                      robert@smithstrong.com
                                      Attorney for Plaintiff,
                                      Lorranda Arnett
